The appellants appeal their respective judgments of conviction entered in the United States District Court for the Eastern District of New York (Glasser, Judge). The basic factual background for these appeals is contained in a published opinion filed by the court today with respect to co-appellant Randy Hutchinson.
Counsel for appellant Timothy Rucker moves to be relieved of his appointment and has submitted a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The government correspondingly moves for summary affirmance of Rucker’s conviction and sentence. We grant both motions, finding no nonfrivolous basis for appeal.
*38Appellant Michael King asserts an ineffective assistance of counsel claim. Having considered the parties’ arguments, we deem the record insufficient to conclusively resolve the claim. Accordingly, we affirm King’s conviction without prejudice to his bringing a later motion pursuant to 28 U.S.C. § 2255.
Accordingly, with respect to appellant Michael King, we AFFIRM without prejudice to his bringing a later motion pursuant to 28 U.S.C. § 2255, assuming his compliance at that time with the applicable procedural and substantive requirements governing such motions. With respect to appellant Timothy Rucker, the appeal is DISMISSED.